Citation Nr: 1421325	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  09-23 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for migraine headaches, to include as secondary to exposure to mustard gas/Lewisite.

2.  Whether new and material evidence has been received to reopen claim of service connection for a lung disorder, to include residuals of pneumonia, to include as secondary to exposure to mustard gas/Lewisite.

3.  Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for prostate cancer secondary to exposure to mustard gas/Lewisite and/or herbicides.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served in the Army National Guard of Louisiana from February 1972 to February 1978, and had active duty for training (ACDUTRA) from August 5, 1972 to December 20, 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In October 2006 and February 2007 rating decisions, the RO denied the Veteran's claim for service connection for prostate cancer.  In a December 2007 administrative decision, the RO declined to reopen previously denied claims of service connection for PTSD, migraine headaches, and a lung disorder.

In April 2011, the Veteran testified during a video conference hearing with the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
In September 2011, the Board recharacterized and reopened the PTSD claim and remanded it for stressor development.  The Board also remanded the claim of service connection for prostate cancer, as well as the requests to reopen previously denied claims of service connection for migraine headaches and a lung disorder, for additional development.


FINDINGS OF FACT

1.  In April 2004, the RO denied entitlement to service connection for migraine headaches and a lung disorder; the decision is final.

2.  Additional evidence received since the RO's April 2004 decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claims of service connection for migraine headaches and a lung disorder, and raises a reasonable possibility of substantiating these claims.

3.  The Veteran is not a combat veteran, and credible supporting evidence of an in-service stressor has not been shown.

4.  A preponderance of the evidence is against a finding that the Veteran was exposed to herbicides during active service, and he did not serve in the Republic of Vietnam.

5.  A preponderance of the evidence is against a finding that the Veteran was exposed to mustard gas or Lewisite during active service.

6.  Migraine headaches did not have their clinical onset in service and are not otherwise related to active duty.  

7.  An acquired psychiatric disability did not have its clinical onset in service and is not otherwise related to active duty; a psychosis was not exhibited within the first post service year.  

8.  Prostate cancer did not have its clinical onset in service and is not otherwise related to active duty; it was not exhibited within the first post service year.  

9.  A chronic lung disorder did not have its clinical onset in service and is not otherwise related to active duty.   


CONCLUSIONS OF LAW

1.  The RO's April 2004 denial of service connection for migraine headaches is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013). 

2.  The RO's April 2004 denial of service connection for a lung disorder, to include residuals of pneumonia, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.200, 20.302, 20.1103 (2013). 

3.  Evidence received since the final April 2004 decision is new and material, and the claim for service connection for a lung disorder, to include residuals of pneumonia, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 20.1103 (2013). 

4.  Evidence received since the final April 2004 decision is new and material, and the claim for service connection for migraine headaches is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 20.1103 (2013). 

5.  A chronic lung disorder was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.316 (2013).

6.  Migraine headaches were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.316 (2013).

7.  Prostate cancer was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116,  1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316 (2013).

8.  A psychiatric disability, to include PTSD, was not incurred in or aggravated by the Veteran's active service, and a psychosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5013A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Given the favorable action taken herein with regard to the issues of whether new and material evidence has been received sufficient to reopen the previously denied claims of service connection for migraines and a lung disorder, no further discussion of these VCAA requirements is required with respect to these matters.  

April 2006 and July 2007 pre-adjudication letters were issued to the Veteran with regard to his prostate and psychiatric claims, respectively.  The letters notified the Veteran of what information and evidence is needed to substantiate his claims of service connection, the information and evidence that must be submitted by the claimant, the information and evidence that will be obtained by VA, and the information and evidence necessary to establish a disability rating and effective date in accordance with Dingess/Hartman.  

The Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims, to include substantial compliance with the September 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Post-service VA and private treatment records, as well as Social Security Administration (SSA) records, have been obtained.  The Veteran has provided numerous written statements in support of his claims.  The claims file also contains lay statement from the Veteran's mother and a fellow soldier.

The Board notes that aside from a February 1972 Air National Guard enlistment examination, the DD 214, and the NGB 22, the Veteran's service treatment and personnel records are missing.  The RO undertook extensive development in an attempt to locate these records, as instructed by the September 2011 Remand.  These records are evidently unavailable.  See June 2012 Formal Finding.  Under such situations, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Additionally, as instructed by the September 2011 Remand, the RO contacted several records repositories in an attempt to corroborate the alleged motor vehicle accident and verify the Veteran's ACDUTRA and INACDUTRA service.  Negative responses are associated with the claims file.  See June 2012 Formal Finding.  No other alternative sources of records that may corroborate the alleged in-service stressor or ACDUTRA and INACDUTRA service have been identified.  Thus, the Board finds that any additional efforts to obtain such records would be futile.

The RO also attempted to verify the Veteran's claimed exposure to herbicides and mustard gas/Lewisite.  In March 2003, the RO requested records of exposure to mustard gas/Lewisite.  A June 2003 response from NPRC indicated that no record could be identified based on the information provided.  The Board notes that the correct dates of the Veteran's National Guard and ACDUTRA service were provided.  In April 2006, the RO requested verification of Vietnam service and exposure to herbicides during the Veteran's period of ACDUTRA. An October 2006 response from NPRC indicated that no record could be identified based on the information provided.  Accordingly, the Board finds that the RO's actions constitute a "reasonably exhaustive search" of all available options.  See Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).

The Veteran was not provided with a VA examination in conjunction with his claims, but the record does not call for one because there is sufficient competent medical evidence to decide the claims.  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The only evidence indicating that the Veteran's prostate cancer, migraine headaches, and lung disorder are related to service, to include exposure to herbicides and/or mustard gas/Lewisite, are the Veteran's lay statements.  The Board finds that this type of opinion requires medical knowledge and a lay person is not competent to provide an etiology opinion between his current diagnosis of prostate cancer and exposure to herbicides during service.  In addition, the Veteran has not been credible in identifying a psychiatric disability, migraine headaches, prostate cancer, or a lung disorder during active service or shortly after separation from service.  Furthermore, the weight of the evidence does not indicate that the Veteran's currently diagnosed disabilities may be associated with his period of ACDUTRA.  Based on the foregoing, the Board concludes that VA is not required to provide the Veteran with a VA examination in conjunction with these claims.

The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ in April 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the April 20111 hearing, the VLJ identified the issues on appeal.  Testimony was solicited regarding the Veteran's lungs, headaches, psychiatric disability, and prostate cancer.  The hearing discussion did not reveal any evidence that might be available that had not been submitted.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record. 
 
For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

II.  New & Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192, 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id. at 1384.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id.; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers. "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

In September 1988, the Veteran filed a claim for pneumonia.  In a January 1989 administrative decision, the RO denied the claim because the Veteran had not submitted a VA Form 13075 as requested.

In April and May 2003, the Veteran filed claims of service connection for a lung disorder and migraine headaches, respectively.  

In April 2004, the RO denied entitlement to service connection for a lung disorder and migraine headaches, finding no evidence that related either condition to the Veteran's service.  The rating decision was accompanied by a notice letter.  In an August 2004 VA Form 21-4138, the Veteran expressed disagreement with the decision and requested that "the claim be reopened."  In an October 2004 correspondence, the RO noted that the April 2004 rating decision had addressed multiple issues, and explained that because the Veteran had not specifically mentioned which issues he wanted to appeal "we will assume that you do not wish to appeal them at this time."  The letter informed the Veteran that he had one year from the rating decision to file an appeal.  No response was received.  Thus, the Board finds that the Veteran did not file a notice of disagreement and the April 2004 decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013).

In March 2007, the Veteran submitted a request to reopen his claims of service connection for migraine headaches and a lung disorder.  Relevant evidence submitted since the April 2004 rating decision includes the Veteran's April 2011 hearing testimony, during which he stated he had been told by a doctor that these conditions are related to service.  See Board Hearing Transcript at 5.

Significantly, this newly received evidence relates to an unestablished fact necessary to reopen the previously denied claims of service connection for a lung disorder and migraines-that these disabilities may be related to the Veteran's active service.  In tending to substantiate the Veteran's claim by bolstering a necessary element of a claim for service connection (evidence of a nexus), the new evidence raises the reasonable possibility of substantiating the claim for service connection for that disorder.  Accordingly, the Board finds the additional evidence submitted since the April 2004 decision to be both new and material.  Reopening of the Veteran's claims of service connection for a lung disorder and migraines is, therefore, warranted.

III.  Analysis

The Veteran contends that he developed prostate cancer as a result of exposure to herbicides during service.  He maintains that he served in Vietnam from 1972 to 1973.  See, e.g., VA Form 21-4138.  He also claims that his job during service (other than Vietnam) exposed him to herbicides.  See May 2006 Statement.  Additionally, the Veteran contends that his migraine headaches were caused by machine gun firing during his period of ACDUTRA service.  He also maintains that his headaches, lung disorder, and prostate cancer are due to exposure to mustard gas/Lewisite during his period of ACDUTRA service.  Specifically, the Veteran contends that he was exposed to chemicals inside a gas chamber during combat training at Fort Polk.  Finally, the Veteran maintains that his current psychiatric disability is due to trauma that he experienced during ACDUTRA.  In the alternative, he contends that his psychiatric disability is related to a motor vehicle accident that occurred during ACDUTRA.  

The Veteran contends that he served in Vietnam and saw heavy combat exposure.  He has reported his account of combat service in Vietnam to VA providers since 1999.  The Veteran is competent to report where he was during service.  However, after a careful review of the evidence, the Board finds that the Veteran's claim regarding his service in Vietnam is not credible.  First, his explanation is facially implausible.  The Veteran's DD 214 confirms his military occupational specialty as wheeled vehicle mechanic, but there is no indication of Vietnam service.  He did not receive any awards or medals reflecting combat service, and there is no indication of foreign service.  The RO attempted to verify this alleged Vietnam service, but the National Personnel Records Center (NPRC) was unable to identify such a record.  See October 2006 response.  Second, the Veteran has provided inconsistent accounts of his alleged Vietnam service.  He has told VA mental health providers that he served two combat tours in Vietnam and that he had "near death experiences" in Vietnam.  See July 1999 VA and April 2005 treatment records.  However, the section on the June 2003 VA Form 21-526 concerning Vietnam service is blank.  As the Veteran is not shown to have served in the Vietnam, the provisions of 38 U.S.C.A. § 1154(b) are not applicable.

Service Connection - Generally

Service connection basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  38 U.S.C.A. § 1110.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of certain statutory presumptions, if applicable.  38 C.F.R. § 3.303(a).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Presumptive service connection may also be granted for psychosis and organic neurological condition as a chronic disease when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  A grant of service connection under 38 C.F.R. § 3.303(b) within the presumptive period does not require proof of the nexus element; it is presumed.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed under 38 C.F.R. § 3.309(a), and the term "continuity of symptomatology" as an alternative method of demonstrating service connection applies only to these "chronic diseases."  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  

Service Connection - Herbicide Exposure

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for prostate cancer.  38 C.F.R. § 3.307(a)(6); 38 C.F.R. § 3.309(e).  If the rebuttable presumption provisions are not satisfied, then the veteran's claim shall fail.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d). 

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002).   Service in the Republic of Vietnam requires service on the landmass of Vietnam.   Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 129 S. Ct. 1002 (2009). 

Although the Veteran has been diagnosed with a disease listed at § 3.309(e) (prostate cancer), he is not entitled to the presumption that it was incurred in or aggravated by service on the basis of exposure to an herbicide agent during service in the Republic of Vietnam.  As discussed above, there is no documentation that the Veteran was ever present in Vietnam.  The presumption of service connection applies only to veterans who stepped foot in Vietnam.  All attempts to corroborate the Veteran's claim of incountry service has produced negative results.  Moreover, the presumption does not extend to those who, for whatever reason, were in contact with equipment or personnel returning from Vietnam.  The NPRC provided negative responses for exposure to herbicides in June 2003 and October 2006.  The Veteran's contention that he was exposed to herbicides as a result of his stateside job is too attenuated to establish actual exposure.

Despite the fact that the Veteran is not entitled to the regulatory presumption of service connection under 38 C.F.R. § 3.309, his claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  This issue is addressed below.

Service Connection - Mustard Gas/Lewisite Exposure

Special provisions are in effect for service connection claims based on exposure to mustard gas or Lewisite.  Full body exposure to nitrogen, sulfur mustard, or Lewisite during active military service, together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease is sufficient to establish service connection for that condition.  38 C.F.R. § 3.316(a)(2).  A veteran must provide evidence of in-service exposure and a diagnosis of current disability, but is relieved of the burden of providing medical evidence of a nexus between the current disability and his in-service exposure.  Rather, that nexus is presumed if the other conditions are met, subject to the regulatory exceptions in 38 C.F.R. § 3.316(b).  See 38 C.F.R. § 3.316; see also Pearlman v. West, 11 Vet. App. 443 (1998).

VBA's Manual M21-1MR, Part IV.ii.1.F.20.c specifies that veterans who underwent full-body exposure to a vesicant agent include those exposed during field or chamber testing.  

The determination of whether or not a veteran was actually exposed to the specified vesicant agents is a question of fact for the Board to determine after full development of the facts, including an evaluation of the credibility of the veteran's statements in light of all the evidence in the file.  Pearlman v. West, 11 Vet. App. at 446.

The Veteran maintains that he was exposed to mustard gas during a period of ACDUTRA.  During the April 2011 hearing, he referenced a "research form" that reportedly establishes that Lewisite was used during training at Fort Polk.  See Board Hearing Transcript at 10.  The RO contacted the NPRC to obtain verification of the Veteran's claimed exposure to gases.  The NPRC has indicated that it was unable to confirm mustard gas or Lewisite exposure to the Veteran.

The Board has the discretion to make credibility determinations and otherwise weigh the evidence submitted, including a veteran's lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the Veteran's assertions that he was exposed to mustard gas or Lewisite during active service to be not credible because they are not supported by the other evidence of record.  
	
Despite the fact that the Veteran is not entitled to the regulatory presumption of service connection under 38 C.F.R. § 3.316, his claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  This issue is addressed below.

The Board recognizes that the Veteran, as a layperson, is competent to report on certain matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran is not competent to etiologically link his lung disorder, migraine headaches, and prostate cancer to herbicide, mustard gas, or Lewisite exposure.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  This is a complex question, as whether or not certain substances cause certain diseases is known to be the subject of medical research by experts, and is not a question that can be answered by observation by the senses.  Hence, the Veteran's assertions in this regard do not constitute competent and persuasive evidence in support of the claims for service connection.

Service Connection - Acquired Psychiatric Disability

The Veteran attributes his current mental health problems to the following, which reportedly occurred during his period of ACDUTRA: (1) being trained to kill during combat training at Ft. Polk; (2) being investigated and followed by the FBI; and (3) being involved in a motor vehicle accident. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), and be supported by the findings of a medical examiner.  38 C.F.R. § 4.125 (a) (2013).

As an initial matter, the Board finds that the provisions of 38 C.F.R. § 3.304(f)(1) - (5) are not applicable in this case.  The record does not indicate that PTSD was diagnosed in service, that the Veteran is a combat veteran, that his stressor is related to fear of hostile military activity or terrorist activity, that he was a prisoner of war, or that his claim is based on in-service personal assault.  See 38 C.F.R. § 3.304(f).  If the above conditions are not met, as in this case, then a veteran's lay statements alone are not sufficient to establish a claimed PTSD stressor, and other corroborating evidence is necessary if the stressor cannot be verified.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006).  Corroboration of in-service stressors is an adjudicatory question involving both consideration of the facts as presented, as well as the credibility of the evidence contained in the claims folder.  

The Board finds the Veteran to be not credible with regard to the occurrence of the alleged in-service motor vehicle accident.  In an April 2005 statement, the Veteran alleged that he was driving a vehicle as part of a convoy when the right front tire "blew out."  He maintains that he fought hard to keep the vehicle from careening into a ditch with water and trees.  The RO has been unable to verify the accident.  In February 2005, the Veteran submitted a statement from another soldier who reportedly witnessed the motor vehicle accident.  The Board notes that this statement was written at the Veteran's request more than 30 years after the alleged stressor occurred.  The Board also notes that this statement, which is written in first person narrative, is nearly identical to the Veteran's April 2005 statement and is, in fact, signed by the Veteran.  The content of both statements clearly derives from one person.  Thus, the Board finds this lay statement to be not credible.

The Board is aware of the PTSD diagnoses rendered by VA physicians.  However, the record does not contain a PTSD diagnosis attributable to a verified stressor.  Without a verified stressor, any prior assessment of PTSD has no probative value.  Medical opinions have no probative value when they are based on an inaccurate factual predicate.  Reonal v. Brown, 5 Vet. App. 548 (1993).

The Board notes that the other alleged stressors (traumatic combat training and being investigated by the FBI) are too vague such that corroboration by JSRRC cannot be attempted.

Nor is service connection warranted for any other psychiatric disorder.  The first documented medical report of psychiatric disability came in October 1996, nearly 20 years after the Veteran was discharged from active duty service.  With respect to negative evidence, the fact that there were no records of any psychiatric complaints or treatment for many years weighs against the claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).

Furthermore, the competent evidence of record does not show that psychosis was diagnosed within one year of separation.  Thus, presumptive service connection for an acquired psychiatric disorder is not warranted.  See 38 C.F.R. §§ 3.307, 3.309 (2013).

A February 2005 statement from the Veteran's wife describes the Veteran's behavioral changes and struggle with nightmares and depression.  However, the Board finds that the statements from the Veteran and his wife regarding continuous psychiatric symptoms since service are not credible.  In September 1988, the Veteran filed a claim for compensation, but psychiatric disability was not one of the conditions for which the Veteran was seeking service connection.  If the Veteran was suffering from a psychiatric disability since service, as he now claims, it would seem reasonable that he would have mentioned this when he filed his initial compensation claim.  He knew of the compensation program and was claiming service connection for other disability.  Instead, the Veteran did not seek treatment for psychiatric disability until 1996.  The Veteran made no mention of the claimed in-service stressors during his April 1997 psychiatric evaluation for SSA.  He made no mention of any psychiatric problems during his extensive pulmonary evaluations in the 1980's.  Histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Consequently, the Board finds that the evidence is against a finding of continuous psychiatric symptoms.

The Board acknowledges that the Veteran and his wife are competent to testify as to the presence of post-service mental health symptoms, which are capable of lay observation.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, to the extent that they relate the Veteran's current mental health problems to service, their assertions are not probative.  As lay persons, they have not been shown to have the clinical expertise to opine as to medical etiology or to render medical opinions.  Accordingly, their assertions as to medical causation and etiology, absent corroboration by objective medical evidence and opinions, lack sufficient probative value to establish a nexus between the Veteran's current psychiatric problems and his time in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disability and that claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Prostate Cancer

After weighing the evidence of record, the Board finds that service connection for prostate cancer is not warranted.  As discussed above, the Veteran's assertion that he was exposed to herbicide, mustard gas, and/or Lewisite is not credible because it is not supported by the other evidence of record.  The Veteran's National Guard enlistment examination fails to reveal any symptomatology suggestive of prostate cancer.  The first medical evidence that indicates that the Veteran had prostate cancer was in 2006, nearly 30 years after military service.  Although not a dispositive factor, the significant lapse in time between service and post-service diagnosis of prostate cancer may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, there is no medical evidence linking the Veteran's prostate cancer to herbicide exposure, exposure to mustard gas/Lewisite, or any other incident during active military service.  As a result, the Board finds that service connection for prostate cancer is not warranted.

Migraines

Post-service private treatment records show that, in August 1987, the Veteran received treatment for pulmonary coccidiomycosis, at which time he denied any significant ongoing medical problems.  A neurological examination was "completely intact" while a skull X-ray revealed a lucent defect in the left parietal lobe with sclerotic border.  In June 1988, the Veteran was treated for a relapse of coccidiomycosis.  Again, the Veteran denied a history of serious illnesses.  A neurological examination was normal.  
  
In September 1988, the Veteran filed a claim for service connection for residuals of pneumonia.  

Records associated with the SSA disability file include VA treatment records dated from August 1991 to August 1999, which show that the Veteran sought treatment for migraine headaches.  In December 1995, he reported a 6-year history of migraines.  In October 1996, he reported a 7-year history of migraines. 

Post-service VA treatment records show that, in September 1998, the Veteran received emergency care for a migraine headache.  He reported a 12-year history of migraines.  In March 1999, the Veteran reported a 6-year history of migraines.  He denied any history of head trauma.  

In August 1999, the Veteran filed a claim for nonservice-connected pension.  His claimed disabilities included migraine headaches with an onset date of 1989.

An October 1999 VA neurological examination report shows that the Veteran complained of weekly headaches and gave an onset date of five years earlier.  He reported having been knocked unconscious on three occasions.  He also reported having been told at one point that he had a "strap on the brain."  The impression was migraine headaches.  The examiner noted the Veteran's past history of coccidiomycosis and suggested a CT scan of the head "to be sure that there is no hydrocephalus or other intercranial sequelae from his previous infection."

During an October 1999 VA general medical examination, the Veteran reported an 11-year history of migraines.

The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498   (1995).

Upon careful review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience recurrent migraine headaches after service separation.  Furthermore, the Board concludes that his assertion of recurrent headaches since active service, while competent, is not credible. 

The Veteran has provided inconsistent statements with respect to when he first experienced headaches.  The contemporaneous medical history shows that he repeatedly provided an onset date of 1989 for his migraine headaches.  This date is consistent with the onset date provided by the Veteran in his August 1999 claim for nonservice-connected pension.  However, during the April 2011 hearing, the Veteran related the cause of his headaches as being exposed to machine gun fire during ACDUTRA.  See Board Hearing Transcript at 5.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of recurrent headaches since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

Furthermore, the post-service medical evidence does not reflect treatment related to migraine headaches for approximately 20 years following the Veteran's period of ACDUTRA service.  Specifically, headaches were not shown until 1995, more than 20 years after the Veteran's period of ACDUTRA.  The Veteran underwent extensive treatment for lung problems between 1987 and 1988, but denied any other health problems.  The lack of any evidence of recurrent headaches for many years between the period of ACDUTRA and the initial findings or documented complaints of headaches weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Finally, the Veteran did not claim that his migraine headaches began during service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than the Veteran's previous more contemporaneous in-service history.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The Board has weighed the Veteran's statements as to recurrent headaches and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the absence of complaints or treatment for years after service and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuous symptoms since service separation.

The Board has also considered the Veteran's statements and sworn testimony asserting a nexus between his currently-diagnosed migraine headaches and ACDUTRA service.   The Veteran is competent to report symptoms as they come to him through his senses.  See Barr, 21 Vet. App. at 309.  However, migraine headaches not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The overwhelming weight of the evidence shows that the Veteran's migraine headaches began after separation from service.  

While headaches related to an organic neurological disease or condition may be subject to presumptive service connection under 38 C.F.R. §§ 3.307 and 3.309, no such neurological condition is shown.  

The preponderance of the evidence is against the service connection claim; there is no doubt to be resolved; and service connection is not warranted.  See Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Lung Disorder

The Veteran seeks service connection for lung disorder.  Specifically, he contends that he was diagnosed with pneumonia and hospitalized for two weeks during his period of ACDUTRA after being exposed to gas chamber toxins during combat training.  The Veteran further maintains that he has suffered from respiratory symptoms, such as coughing and shortness of breath, ever since service.

Post-service private treatment records show that, in July 1987, the Veteran was diagnosed with pneumonia.  In August 1987, the Veteran was diagnosed with pulmonary coccidiomycosis.  Contemporaneous medical records indicate that he contracted the fungal infection while driving trucks across the San Joaquin Valley.  He reportedly had been healthy all his life until June 1987, at which time he experienced fever, cough, and night sweats.  The Veteran was subsequently treated for several relapses of coccidiomycosis, starting in June 1988.

In September 1988, the Veteran filed a claim for service connection for residuals of pneumonia.  In August 1999, he filed a claim for nonservice-connected pension.  His claimed disabilities included lung disease, and he provided an onset date of 1987. 

The Veteran was diagnosed with bronchitis in January 1996; coccidiomycosis with acute bronchitis, rule out pneumonia, in March/April 2002; pneumonia in June 2004; and bronchitis in February 2010.

After weighing the evidence of record, the Board finds that service connection for a lung disorder, to include residuals of pneumonia, is not warranted.  As discussed above, the Veteran's assertion that he was exposed to mustard gas/Lewisite is not credible because it is not supported by the other evidence of record.  Furthermore, the medical evidence simply does not reflect continuous lung symptomatology in the years since active service.  Although STRs are unavailable through no fault of the Veteran, the record nonetheless shows no diagnosis of a lung disorder soon after service discharge.  There are no documented complaints or findings during the 15 years between service separation and the 1987 diagnoses of bronchitis and coccidiomycosis.  There are no medical opinions of record to suggest a link between the Veteran's current lung disorder and his active service.  

The Board acknowledges that the Veteran is competent to relate his observations of respiratory symptomatology, such as shortness of breath and coughing.  However, as a layperson, lacking in medical training and expertise, the Veteran is not competent to assess a lung disorder and his views are of no probative value.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board finds that the Veteran's report of continuous lung symptomatology is not credible.  The Veteran specifically denied any significant medical problems during his pulmonary evaluations in 1987, and he gave an onset date of 1987 on his September 1988 VA Form 21-526.  Thus, the record in this case does not merely reflect a lack of documentation pertaining to the claimed disability, but also contains an instance in which the Veteran specifically denied having any relevant symptoms and physical findings which contradict the Veteran's current claim.  Thus, there is affirmative evidence, rather than merely a lack of contemporaneous evidence.  Consequently, the Board concludes that the current assertions by the Veteran as to experiencing continuous lung problems since service are not credible.

Given the passage of time before the disability at issue arose (15 years), the absence of any applicable presumptions, and the absence of any competent evidence linking the current disability to service, the preponderance of the evidence is against the claim.  There is no doubt to be resolved.  Service connection for a lung disorder, to include residuals of pneumonia, is not warranted.


ORDER

Service connection for migraine headaches, to include as secondary to exposure to mustard gas/Lewisite, is denied.

Service connection for a lung disorder, to include residuals of pneumonia, to include as secondary to exposure to mustard gas/Lewisite, is denied.

Service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD), is denied.

Service connection for prostate cancer secondary to exposure to mustard gas/Lewisite and/or herbicides is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


